Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “forming gate stacks on the substrate and extending from the active region to the isolation region” “removing the outer gate spacer in the isolation region through the opening of the patterned material layer, resulting in an air gap between the inner gate spacer and the ILD layer; and performing an ion implantation process to the ILD layer, thereby expanding the ILD layer to cap the air gap” was not considered to be obvious.
The limitations of claim 7 including “wherein the gate stack extends from the active region onto the STI feature” “removing the outer gate spacer within a region overlying the STI feature, resulting in an air gap overlying the STI feature” “performing an ion implantation process to the ILD layer such that a top portion of the ILD layer over the STI feature expands to cap the air gap” was not considered to be obvious.
The limitations of claim 14 including “gate stacks on the substrate and extending from the active region to the isolation region” “wherein the ILD layer includes a top portion with a tilted sidewall extending to cap the air gap” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horak et al. (US 20120104512 A1) teaches, see Fig. 6 tilted sidewall of ILD 234 adjacent air gap 646.
Bergendahl et al. (US 9608065 B1)  Fig. 9 shows a tilted sidewall of 46 sealing an air gap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818